UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7088


JAMES VANG,

                  Petitioner – Appellant,

             v.

JON OZMIT, Director of SCDC; WARDEN OF PERRY CORRECTIONAL
INSTITUTION,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-02829-HFF-PHG)


Submitted:    January 14, 2010              Decided:   February 17, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Vang, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., SOUTH CAROLINA
ATTORNEY  GENERAL’S  OFFICE,   Columbia,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Vang seeks to appeal the district court’s order

overruling    Vang’s   objections   to   the   magistrate   judge’s   order

denying his “Motion in Abeyance and/or Stay of Habeas Corpus.”

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The order

Vang seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.         Accordingly, we deny Vang’s

motion for stay pending appeal and dismiss the appeal for lack

of   jurisdiction.        Vang’s    motion     for   a   certificate     of

appealability is denied as unnecessary.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                DISMISSED




                                    2